

113 HCON 76 IH: Recognizing the significance of the anniversary of the American Association for the Advancement of Science (AAAS) Science and Technology Policy Fellowship program, and reaffirming the commitment to support the use of science in governmental decisionmaking through such program.
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS2d SessionH. CON. RES. 76IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Holt (for himself, Mr. Nunes, Mr. Grijalva, Ms. McCollum, Mr. Rangel, Mr. Levin, Mr. Fattah, Mr. Lewis, Mr. Honda, Mr. Danny K. Davis of Illinois, Mr. Valadao, Ms. Jackson Lee, Mr. Blumenauer, Mr. Sessions, Ms. Shea-Porter, Ms. Slaughter, Ms. DeLauro, Mr. Costa, Mr. McNerney, Mr. Rohrabacher, Mr. Peters of California, Ms. Wilson of Florida, Mr. Israel, Mr. Foster, Mr. Fortenberry, Ms. Eddie Bernice Johnson of Texas, Ms. Chu, and Mr. Smith of Texas) submitted the following concurrent resolution; which was referred to the Committee on Science, Space, and TechnologyCONCURRENT RESOLUTIONRecognizing the significance of the anniversary of the American Association for the Advancement of Science (AAAS) Science and Technology Policy Fellowship program, and reaffirming the commitment to support the use of science in governmental decisionmaking through such program.Whereas Congress hosted the American Association for the Advancement of Science’s (AAAS) first Congressional Science and Engineering Fellows 40 years ago in 1973;Whereas the AAAS Congressional Science and Engineering Fellowship program was the first to provide an opportunity for doctoral-level scientists and engineers to learn about the policymaking process while bolstering the technical expertise available to Members of Congress and staff;Whereas Members of Congress hold the AAAS Congressional Science and Engineering Fellowship program in high regard for the substantial contributions that Fellows have made, serving in nearly 100 Congressional offices and committees, as well as the Congressional Research Service, Government Accountability Office, and the former Office of Technology Assessment;Whereas the Congress is increasingly required to legislate on public policy issues of a scientific and technical nature and recognizes the need to develop additional in-house expertise in the areas of science and engineering;Whereas nearly 1,200 individuals have held AAAS Congressional Science and Engineering Fellowships since 1973;Whereas more than 1,400 individuals, across 20 Federal agencies and departments, have held the AAAS Executive Branch Science and Technology Policy Fellowships since its launch in 1980;Whereas in total more than 2,600 Science and Technology Policy Fellows have had the opportunity to contribute knowledge and analytical skills in service to the United States Government;Whereas over four decades AAAS has partnered with more than 60 professional societies and organizations to sponsor Science and Technology Policy Fellows;Whereas the AAAS Science and Technology Policy Fellows represent the full range of physical, biological, and social sciences, and all fields of engineering;Whereas the AAAS Science and Technology Policy Fellows bring to Congress and the Executive Branch new insights and ideas, extensive knowledge, and perspectives from a variety of disciplines;Whereas the AAAS Science and Technology Policy Fellows learn about the development and implementation of policy, stakeholder outreach, and communications through assignments that offer a wide array of responsibilities;Whereas AAAS Science and Technology Policy Fellowships provide an opportunity for scientists and engineers to transition into careers in government service; andWhereas many former AAAS Science and Technology Policy Fellows return to their disciplines and share knowledge with students and peers to encourage more scientists and engineers to participate in informing government processes: Now, therefore, be itThat the Congress—(1)recognizes the significance of the anniversary of the American Association for the Advancement of Science (AAAS) Science and Technology Policy Fellowship program;(2)acknowledges the value of 40 years of participation by the American Association for the Advancement of Science’s Science and Technology Policy Fellows; and(3)reaffirms its commitment to support the use of science in governmental decisionmaking through the American Association for the Advancement of Science’s Science and Technology Policy Fellowship program.